                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

PROGRESSIVE ADVANCED                       )
INSURANCE COMPANY,                         )
                                           )
                       Plaintiff,          )
                                           )      Case No. 18-00615-CV-W-ODS
vs.                                        )
                                           )
FELICIA L. RHODES, et al.,                 )
                                           )
                       Defendants.         )

                     ORDER AND OPINION DENYING PLAINTIFF’S
                        MOTION FOR SUMMARY JUDGMENT
       Pending is Plaintiff’s Motion for Summary Judgment. Doc. #47. For the following
reasons, Plaintiff’s motion is denied.


                                    I.   BACKGROUND
       In August 2018, Plaintiff Progressive Advanced Insurance Company1 filed this
lawsuit against Defendants Felicia Rhodes, James Adams III, Anna Jackson, and
Cynthia Corredor. Doc. #1. Plaintiff seeks a declaratory judgment that it owes no
coverage to Defendants from an automobile collision that allegedly occurred in October
2017. Docs. #1, 19. At the time of the alleged collision, Plaintiff had issued an
automobile insurance policy to Rhodes for a 2015 Ford Taurus. The relevant portions
of that policy are as follows:

                             PART I – LIABILITY TO OTHERS
       INSURING AGREEMENT
       Subject to the General Definitions, to all the terms, conditions, and
       limitations of Part VI – Duties In Case Of An Accident Or Loss, to all the
       terms, conditions, and limitations of Part VII – General Provisions, and to
       all the terms, conditions, exclusions, limitations, and applicable reductions
       described in this Part I, if you pay the premium for this coverage and
       coverage under this Part I applies, we will pay damages for bodily injury


1
 In October 2018, Plaintiff amended its complaint, changing its name from Progressive
Casualty Insurance Company to Progressive Advanced Insurance Company. Doc. #19.
and property damage for which an insured person becomes legally
responsible because of an accident….

ADDITIONAL DEFINITION
When used in this Part I:
“Insured person” means:
a.    you, a relative, or a rated resident with respect to an accident
      arising out of the ownership, maintenance or use of an auto or
      trailer….

EXCLUSIONS – READ THE FOLLOWING EXCLUSIONS CAREFULLY.
IF AN EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED
UNDER THIS PART I.
Coverage under this Part I, including our duty to defend, will not apply to
any insured person for….
9.     bodily injury or property damage caused by an intentional act of
       that insured person, or at the direction of that insured person,
       even if the actual injury or damage is different than that which was
       intended or expected….
11.    bodily injury to you or a relative….
                                    ****
              PART II – MEDICAL PAYMENTS COVERAGE
INSURING AGREEMENT
Subject to the General Definitions, to all the terms, conditions, and
limitations of Part VI – Duties In Case Of An Accident Or Loss, to all the
terms, conditions, and limitations of Part VII – General Provisions, and to
all the terms, conditions, exclusions, limitations, and applicable reductions
described in this Part II, if you pay the premium for this coverage and
coverage under this Part II applies, we will pay the reasonable expenses
incurred for necessary medical services received within three years from
the date of a motor vehicle accident because of bodily injury:
1.      sustained by an insured person; and
2.      caused by that motor vehicle accident….

ADDITIONAL DEFINITIONS
When used in this Part II:
1.   “Insured person” means:
     a.     you, a relative, or a rated resident:
            (i)    while occupying an auto….; and
     b.     any other person while occupying a covered auto with the
            permission of you, a relative, or a rated resident.
                                    ****


                                      2
          PART III (A) – UNINSURED MOTORIST COVERAGE
INSURING AGREEMENT
Subject to the General Definitions, to all the terms, conditions, and
limitations of Part VI – Duties In Case Of An Accident Or Loss, to all the
terms, conditions, and limitations of Part VII – General Provisions, and to
all the terms, conditions, exclusions, limitations, and applicable reductions
described in this Part III(A), if you pay the premium for this coverage and
coverage under this Part III(A) applies, we will pay for damages that an
insured person is legally entitled to recover from the owner or operator of
an uninsured motor vehicle because of bodily injury:
1.      sustained by that insured person; and
2.      arising out of the ownership, maintenance or use of an uninsured
        motor vehicle….

ADDITIONAL DEFINITIONS
When used in this Part III(A):
1.   “Insured person” means:
     a.     you, a relative, or a rated resident;
     b.     any person occupying a covered auto with the permission
            of you, a relative, or a rated resident….
2.   “Uninsured motor vehicle” means a land motor vehicle or trailer…
     c.     that is a hit-and-run vehicle whose owner or operator cannot
            be identified and which causes bodily injury, provided that
            the insured person, or someone on his or her behalf,
            reports the accident to the police or civil authority within 24
            hours or as soon as practicable after the accident….
                                   ****

                   PART IV – DAMAGE TO A VEHICLE

INSURING AGREEMENT – COLLISION COVERAGE
If you pay the premium for this coverage, we will pay for sudden, direct
and accidental loss to a:
1.     covered auto, including an attached trailer….

INSURING AGREEMENT – RENTAL REIMBURSEMENT COVERAGE
We will reimburse rental charge incurred when you rent an auto from a
rental agency or auto repair shop due to a loss to a covered auto for
which Rental Reimbursement Coverage has been purchased. This
coverage applies only if you have purchased both Comprehensive
Coverage and Collision Coverage for that covered auto and the loss is
covered under one of those coverages….




                                      3
      INSURING AGREEMENT – LOAN/LEASE PAYOFF COVERAGE
      If you pay the premium for this coverage, and the covered auto for which
      this coverage was purchased is deemed by us to be a total loss, we will
      pay, in addition to any amounts otherwise payable, under this Part IV, the
      difference between:
      1.     the actual cash value of the covered auto at the time of the total
             loss; and
      2.     any greater amount the owner of the covered auto is legally
             obligated to pay under a written loan or lease agreement to which
             the covered auto is subject at the time of the total loss, reduced by:
             a.      unpaid finance charges or refunds due to the owner for such
                     charges;
             b.      excess mileage charges or charges for wear and tear;
             c.      charges for extended warranties or refunds due to the owner
                     for extended warranties;
             d.      charges for credit insurance or refunds due to the owner for
                     credit insurance;
             e.      past due payments and charges for past due payments; and
             f.      collection or repossession expenses.
                                          ****

                         PART VII – GENERAL PROVISIONS
                              ****
      FRAUD OR MISREPRESENTATION
                                          ****
      We may deny coverage for an accident or loss if you or a person seeking
      coverage has concealed or misrepresented any material fact or
      circumstance, or engaged in fraudulent conduct, in connection with the
      presentation or settlement of a claim.

Doc. #48-1, at 11-13, 16-17, 20, 28-30, 38, 40.
      Defendants claim they were involved in an automobile accident on October 22,
2017, on Lydia Avenue near 80th Street in Kansas City, Missouri. According to
Defendants, Rhodes, who was driving her 2015 Ford Taurus, was stopped behind a
2006 Chrysler 300C owned by Tanika Judie (but driven by Perrin Garrett) when a
vehicle struck Rhodes’s vehicle, causing Rhodes’s vehicle to hit Judie’s vehicle.
Defendants contend the vehicle that struck Rhodes’s vehicle fled the scene, and no one
observed any identifying information regarding the vehicle. All Defendants submitted
claims to Plaintiff for medical payment coverage and uninsured motorist coverage.
Rhodes also submitted a claim for collision coverage.



                                            4
       As part of its investigation into Defendants’ claims, Plaintiff inspected Rhodes’s
vehicle and Judie’s vehicle, obtained video from a homeowner who resided close to the
location where the alleged accident occurred, and retrieved Rhodes’s vehicle’s airbag
control module (“ACM”). According to Plaintiff, the video showed no accident occurred
on the corner of Lydia Avenue and 80th Street on October 22, 2017, between 10:00 and
10:15 p.m. and between 11:00 and 11:15 p.m. Additionally, Rhodes’s vehicle’s ACM
indicated Rhodes’s vehicle was not stopped when it struck Judie’s vehicle; a single
frontal airbag deployment occurred when Rhodes’s vehicle rear-ended another vehicle;
no airbag was deployed when Rhodes’s vehicle was rear-ended; and the rear-end
damage to Rhodes’s vehicle occurred when the vehicle’s ignition was not engaged.
Thus, Plaintiff filed the above-captioned matter seeking a declaration judgment.
       In March 2019, Adams, Jackson, and Corredor, after failing to file to respond to
Plaintiff’s Amended Complaint were found in default. Doc. #41. In July 2019, Plaintiff
filed the pending motion for summary judgment. Docs. #47-48. Rhodes filed her
opposition to Plaintiff’s motion. Doc. #51. After Plaintiff filed its reply (Doc. #52),
Rhodes, without seeking leave of Court, filed her First Amended Response to Plaintiff’s
Motion for Summary Judgment. Doc. #53. Both of Rhodes’s responses are discussed
further infra, section III. Plaintiff’s motion for summary judgment is now fully briefed.


                                      II.     STANDARD
       A moving party is entitled to summary judgment on a claim only if there is a
showing that “there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” See Williams v. City of St. Louis, 783 F.2d
114, 115 (8th Cir. 1986). “[W]hile the materiality determination rests on the substantive
law, it is the substantive law’s identification of which facts are critical and which facts are
irrelevant that governs.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Thus, “[o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Wierman v.
Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011) (quotation omitted). The Court
must view the evidence in the light most favorable to the non-moving party, giving that
party the benefit of all inferences that may be reasonably drawn from the evidence.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588-89 (1986); Tyler v.


                                              5
Harper, 744 F.2d 653, 655 (8th Cir. 1984). “Credibility determinations, the weighing of
evidence, and the drawing of legitimate inferences from the facts are jury functions, not
those of a judge…ruling on a motion for summary judgment….” Anderson, 477 U.S. at
255; Great Plains Real Estate Dev., L.L.C. v. Union Cent. Life Ins. Co., 536 F.3d 939,
943-44 (8th Cir. 2008) (citation omitted) (stating the court “does not…discern the truth of
any factual issue” when considering a motion for summary judgment). A party opposing
a motion for summary judgment “may not rest upon the mere allegations or denials of
the…pleadings, but…by affidavits or as otherwise provided in [Rule 56], must set forth
specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).


III.   RHODES’S RESPONSES TO PLAINTIFF’S SUMMARY JUDGMENT MOTION
       In her initial response to Plaintiff’s summary judgment motion, Rhodes claims a
genuine issue of material fact existed, and therefore, Plaintiff is not entitled to summary
judgment. Doc. #51, at 1. She states what “really happened” must be determined by
assessing the witnesses’ credibility, there are disputed facts as to how the accident
occurred, Plaintiff failed to establish no genuine issue of material fact exists, and
Plaintiff has submitted only a “subset” of the evidence to the Court. Id. at 1-2. Rhodes
refers generally to her account of the events “under oath.” Id. at 2. She does not attach
any exhibits to her response or cite to anything specific in the record. Rhodes’s
response to Plaintiff’s summary judgment motion violates the federal and local rules in
several respects.
       According to the Federal Rules of Civil Procedure, when asserting there is a
genuine issue of material fact, a party responding to a motion for summary judgment
must support that assertion by “citing to particular parts of materials in the record,
including depositions, documents, electronically stored information, affidavits or
declarations, stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials;” or demonstrating “the materials
cited do not establish the absence…of a genuine dispute, or that an adverse party
cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)-
(B). This Court’s Local Rules direct the party opposing summary judgment to “admit[] or
controvert[] each separately numbered paragraph in the movant’s statement of facts. If
the opposing party controverts a given fact, it must properly support its denial in


                                              6
accordance with Fed. R. Civ. P. 56(c).” L.R. 56.1(b)(1). If a moving party’s fact is not
“specifically controverted by the opposing party, all facts set forth in the statement of the
movant are deemed admitted for the purpose of summary judgment.” Id. If the
opposing party relies on facts not contained in the movant’s suggestions, the opposing
party “must add a concise listing of material facts…in a separately numbered paragraph
and properly supported in accordance with Fed. R. Civ. P. 56(c).” L.R. 56.1(b)(2).
       Contrary to the Federal Rules of Civil Procedure and the Local Rules, Rhodes
did not admit or deny each separately numbered paragraph set forth in Plaintiff’s
summary judgment motion. Doc. #51. While Rhodes informs the Court that Plaintiff’s
purported facts are disputed, Rhodes does not cite anything in the record to support her
representation. Id. Furthermore, Rhodes, who informs the Court that it only has a
“subset” of information before it, does not add a concise listing of material facts in
separately numbered facts. Id. And Rhodes does not properly support any additional
facts with citations to the record. Id.
       In violation of the Court’s Local Rules, Rhodes filed an amended response to
Plaintiff’s summary judgment without seeking leave of Court. L.R. 15.1. For this reason
alone, the Court could strike the filing. Even if the Court were to set aside Rhodes’s
failure to seek leave of Court to file her an amended response, Rhodes’s amended
response does not cure the deficiencies in her initial response. While she “denies each
and every allegation and assertion of uncontroverted fact” and lists why she denies
each fact, Rhodes, once again, does not city anything in the record to support her
position and does not provide supported material facts that Plaintiff purportedly failed to
include in its motion. Doc. #53, at 1-2.
       When a party fails to properly address another party’s assertion of fact or fails to
support its facts, the Court may give that party an opportunity to address the moving
party’s fact or address the responding party’s additional facts; consider the fact
undisputed for purposes of summary judgment; grant summary judgment if the motion
and supporting materials, including facts that are considered undisputed, show that the
movant is entitled to summary judgment; or issue any other appropriate order. Fed. R.
Civ. P. 56(e). The Local Rules inform the parties that “all facts set forth in the statement
of the movant are deemed admitted for the purpose of summary judgment” unless the
responding party specifically controverts the moving party’s facts. L.R. 56.1(b)(1).


                                              7
         Rhodes could have (and should have) specifically disputed Plaintiff’s facts by
citing portions of the record that supported her position. Rhodes’s Examination of Oath,
which was attached Plaintiff’s motion, provides support for many of the facts that
Rhodes claims are disputed. Likewise, Rhodes could have (and should have) set forth
additional facts that demonstrated genuine issues of material fact precluded entry of
summary judgment, along with citations to the record supporting those assertions of
fact. The Court finds that if it were to deem Plaintiff’s statement of facts as admitted, the
result would be too severe. Thus, in the interests of justice, the Court has excused the
deficiencies in Rhodes’s responses. When considering Plaintiff’s motion for summary
judgment, the Court has considered the parties’ briefing and the exhibits attached to
Plaintiff’s motion.


                                    IV.    DISCUSSION
         “Disputes arising from interpretations and application of insurance contracts are
matters of law for the court where there are no underlying facts in dispute.” Intermed
Ins. Co. v. Hill, 367 S.W.3d 84, 88 (Mo. Ct. App. 2012) (quoting Moore v. Commercial
Union Ins. Co., 754 S.W.2d 16, 18 (Mo. Ct. App. 1988)).2 “An insurance contract is
designed to furnish protection; therefore it will be interpreted to grant coverage rather
than defeat it.” Id. (citation omitted). “Exclusion clauses in insurance policies are to be
strictly construed against the insurer.” Id. (citation omitted).
         The record before the Court demonstrates there are underlying material facts
that are in dispute. Rhodes testified under oath that a vehicle struck her vehicle from
behind, causing Rhodes’s vehicle to strike the vehicle in front of her. Doc. #48-2, at 54-
58. Adams testified similarly. Doc. #48-4, at 13-14, 17. Plaintiff, on the other hand,
presented an affidavit from Tim Krehbiel, a mechanical engineer, licensed professional
engineer, and Accredited Traffic Accident Reconstructionist. Doc. #48-5, at 1-5.
Krehbiel retrieved crash data from Rhodes’s vehicle, which, according to Krehbiel,
demonstrates Rhodes’s vehicle was not stopped when it struck the vehicle in front of it,
Rhodes’s vehicle was traveling at fourteen miles per hour when it struck the car in front
of it, there was no one in the passenger seat of Rhodes’s vehicle at the time of the front


2
    The parties seems to agree that Missouri law applies.

                                              8
impact collision, Rhodes’s vehicle’s ignition was off when the rear impact occurred, and
the collisions did not occur as Rhodes represented to Plaintiff. Id. at 2-4, 10-29.
       Plaintiff asks the Court to find Defendants “concealed or mispresented any
material fact or circumstance, or engaged in fraudulent conduct,” and therefore, Plaintiff
properly denied coverage for the accidents. Setting aside what constitutes a material
fact, whether Defendants concealed material facts or made misrepresentations about
material facts to Plaintiff about how the vehicle collisions occurred depends on who the
Court determines is credible, how the Court weighs the evidence, and the inferences
the Court draws from the facts. If the Court finds Plaintiff’s expert witness is credible or
places greater weight on Plaintiff’s expert’s report, Plaintiff is entitled to summary
judgment. If, however, the Court finds Rhodes and/or Adams is credible or places
greater weight on their testimonies, Plaintiff is not entitled to summary judgment.
       Fatal to Plaintiff’s summary judgment motion, credibility determinations and the
weighing of evidence is not for this Court to decide at this state of the proceedings. See
Anderson, 477 U.S. at 255; Great Plains Real Estate, 536 F.3d at 943-44. Furthermore,
the Court must view the evidence in the light most favorable to Rhodes, giving Rhodes
the benefit of all inferences that may be reasonably drawn from the evidence.
Matsushita Elec. Indus. 475 U.S. at 588-89; Tyler, 744 F.2d at 655. Because this Court
is not permitted to render credibility determinations or weigh evidence when considering
a motion for summary judgment and because the Court must view the evidence in the
light most favorable to Rhodes, the Court finds genuine issues of material exist.
Accordingly, the Court denies Plaintiff’s motion for summary judgment.


                                   V.     CONCLUSION
       For all of the foregoing reasons, Plaintiff’s motion for summary judgment is
denied.

IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
DATE: August 26, 2019                              ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              9
